

EMPLOYMENT AGREEMENT
This EMPLOYMENT AGREEMENT (this “Agreement”) is entered into and effective as of
the 24th day of March, 2011 (the “Effective Date”), by and between Healthcare
Trust of America, Inc., a Maryland corporation (the “Company”), and Amanda
Houghton (the “Employee”).
WHEREAS, the parties had previously entered into that initial independent
contractor agreement (the “Initial Agreement”) which set forth the initial
compensation package of the Employee with the Company;
WHEREAS, the parties hereto wish to supersede and replace the Initial Agreement
and enter into the arrangements set forth herein with respect to the terms and
conditions of the Employee’s continued employment with the Company from and
after the “Effective Date” (as defined herein);
NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
SECTION 1
EMPLOYMENT AGREEMENT
This Agreement shall supersede and replace the Initial Agreement, which shall be
of no further force and effect as of the Effective Date. Subject to the terms
and conditions set forth in this Agreement, the Company agrees to employ the
Employee, and the Employee agrees to be employed by the Company, for the
Employment Period defined herein. Terms used herein with initial capitalization
are defined in Section 10.
SECTION 2
TERM
The term of the Employee’s employment hereunder in the position referenced under
Section 3 will begin as of the Effective Date and will conclude on the second
anniversary of the Effective Date (the “Original Term”) subject to earlier
termination as provided in Section 7 herein. At the sole discretion of the
Company, the Agreement may be extended for an additional one (1) year term (the
“Renewal Term”), by Company providing the Employee with written notice of such
extension at least one-hundred eighty (180) days prior to the expiration of the
Original Term.
The Original Term and any Renewal Term, in their full duration, are herein
referred to as the “Employment Terms.” The period of the Employee’s employment
under this Agreement consisting of the Original Term and any Renewal Term,
except as may be terminated early pursuant to Section 7, is herein referred to
as the “Employment Period.”
SECTION 3
POSITION AND DUTIES
The Employee will serve as a Senior Vice President – Asset Management & Finance
for the Company during the Employment Period. The title of Employee can be
reasonably adjusted by the



--------------------------------------------------------------------------------



Company. The Employee will render finance and asset management services to the
Company as reasonably determined by the Board and Chief Executive Officer of the
Company (the “CEO”). The Company shall provide the Employee with necessary
authority and resources to discharge the Employee’s responsibilities under laws
and regulations applicable to the Company and Employee.
The Employee will report to the CEO, and Chief Financial Officer of the Company
(“CFO”). The Employee will devote the Employee’s best efforts and full business
time to the performance of the Employee’s duties hereunder and the advancement
of the business and affairs of the Company during the Employment Period.
SECTION 4
PLACE OF PERFORMANCE
During the Employment Period, the Employee’s primary place of employment and
work location will be Scottsdale, Arizona, except for reasonable travel on
Company business and as otherwise reasonably requested by the CEO and CFO.
SECTION 5
COMPENSATION
Base Salary
During the Employment Period, the Company will pay to the Employee an annual
base salary (the “Base Salary”), which initially will be One Hundred Sixty-Five
Thousand Dollars ($165,000.00). The Base Salary will be reviewed by the
Compensation Committee of the Board (the “Compensation Committee”) no less
frequently than annually and may be increased or decreased at the sole
discretion of the Compensation Committee. If the Employee’s Base Salary is
increased, the increased amount will be the Base Salary for the remainder of the
Employment Period. The Base Salary will be payable semi-monthly or in such other
installments as will be consistent with the Company’s payroll procedures in
effect from time to time.
Bonus
During the Employment Period, the Employee will be eligible to earn an annual
performance bonus in an amount determined at the sole discretion of the
Compensation Committee for each year. It is the intention of the parties hereto
that the Company shall establish bonus parameters for the Employee with respect
to each fiscal year of the Employment Period. Employee acknowledges and agrees
that her annual bonus is not guaranteed at any level. Rather it is to be
determined solely by the Compensation Committee, in its sole discretion. The
Compensation Committee will establish the performance goals and objectives on
which the annual bonus will be based. The Employee’s initial full year annual
target bonus will be up to 50% of the Base Salary (pro-rata for the time worked
in the fiscal year). In the event that a target bonus is not established with
respect to any subsequent fiscal year, the Employee’s target bonus shall be
deemed to be the target bonus established under this Agreement for the
immediately preceding year.
Benefits
During the Employment Period, the Employee will be entitled to all employee
benefits and perquisites in accordance with the Company’s benefit plan summary,
including, without limitation,



--------------------------------------------------------------------------------



group medical, dental, vision, life insurance, long-term disability insurance,
retirement, pension, 401(k) savings plans and/or prescription drug plan
coverage, subject to the condition that the Employee is eligible for
participation in any such plans. The Company shall pay 100% of the premium cost
of the Company’s health insurance coverage provided to the Employee (and the
Employee’s dependants, if applicable) by the Company from time to time. Nothing
contained in this Agreement will prevent the Company from terminating plans,
changing carriers or effecting modifications in employee benefits coverage for
the Employee as long as such modifications affect all similarly situated
employees of the Company.
Vacation; Holidays
During the Employment Period, the Employee will be entitled to all public
holidays observed by the Company and vacation days in accordance with the
applicable vacation policies for similarly situated employees of the Company,
which vacation days will be taken at a reasonable time or times. The Employee
will initially be entitled to three (3) weeks vacation per year, and accrual of
vacation time is capped at a maximum of three (3) weeks. The Company may, at its
sole discretion, pay Employee for unused vacation hours at the Employee’s
effective base pay rate.
Directors and Officers Insurance and Indemnification
The Company shall maintain insurance to insure the Employee against claims
arising out of an alleged wrongful act by the Employee while acting in good
faith as an officer of the Company or one of its subsidiaries. The Company shall
further indemnify and exculpate the Employee from money damages incurred as a
result of claims arising out of an alleged wrongful act by the Employee while
acting in good faith as an officer or employee of the Company, or of its
subsidiaries, to the fullest extent permitted under applicable law.
Withholding Taxes and Other Deductions
To the extent required by law, the Company will withhold from any payments due
to the Employee under this Agreement any applicable federal, state or local
taxes and such other deductions as are prescribed by law or authorized by the
Employee.
SECTION 6
EXPENSES
During the Employment Period, the Employee is expected and is authorized,
subject to the business expense policies as determined by the Company, to incur
reasonable expenses in the performance of the Employee’s duties hereunder,
including the costs of entertainment, travel, and similar business expenses.
During the Employment Period, the Company will promptly reimburse the Employee
for all such expenses upon periodic presentation by the Employee of an
accounting of such expenses on terms applicable to similarly situated employees
of the Company.
SECTION 7
TERMINATION OF EMPLOYMENT
Any termination of the Employee’s employment by the Company or by the Employee
will be communicated by written Notice of Termination to the other party hereto
in accordance with Section 10. For purposes of this Agreement, a “Notice of
Termination” will mean a notice which



--------------------------------------------------------------------------------



will indicate the specific termination provision in this Agreement relied upon,
if any, and will set forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of the Employment Period under the
provision so indicated. Termination of the Employment Period will take effect on
the Date of Termination. The Employment Period will be terminated under the
following circumstances:
Death
The Employee’s employment will terminate upon the Employee’s death.
By the Company
The Company may terminate the Employee’s employment:
(i) if the Employee will have been unable to perform, in the opinion of a
competent physician selected by the Board, any or all of the Employee’s duties
hereunder, either with or without reasonable accommodation, by reason of
illness, physical or mental disability or other similar incapacity, which
inability will continue for more than three consecutive months, or any six
months in a twelve-month period (a “Disability”); or
(ii) with or without Cause.
By the Employee
The Employee may terminate her employment at any time for Good Reason or without
Good Reason.
Return of Information
The Employee agrees to deliver to the Company at the termination of the
Employee’s employment all records, files, software, software code, memoranda,
reports, customer lists, drawings, plans, sketches, documents, technical
information, contracts, sales or marketing materials, personnel information,
financial information, and the like (together with all copies of such documents
and things) relating to the business of the Company and its Affiliates and their
predecessors which the Employee may then possess or have under the Employee’s
control.
SECTION 8
COMPENSATION UPON TERMINATION
The Employee’s employment must be terminated during the Employment Period in
order for the Employee to receive any payment or other benefit under this
Section 8.
Death; Disability; By the Company for Cause; By the Employee Without Good Reason
If the Employee’s employment terminates during the Employment Period (i) as a
result of the Employee’s death or Disability or (ii) by the Company for Cause or
by the Employee Without Good Reason, then the Company will pay to the Employee
or the Employee’s estate (as applicable, or as may be directed by the legal
representatives of such estate), within thirty (30) days following the Date of
Termination any accrued but unpaid Base Salary through the Date of Termination.
All other unpaid amounts, if any, which the Employee has accrued and is entitled
to as of the Date of



--------------------------------------------------------------------------------



Termination in connection with any fringe benefits or under any bonus or
incentive compensation plan or program of the Company pursuant to Section 5 will
be paid in accordance with the terms of such arrangements. The Company will have
no further obligations to the Employee under this Agreement or otherwise (other
than pursuant to any employee benefit plan and any life insurance, death in
service, disability or other equivalent policy for the benefit of the Employee,
as applicable).
By the Company Without Cause; By the Employee for Good Reason
If the Company terminates the Employee’s employment during the Employment Period
other than for Cause, Disability or death, or the Employee terminates her
employment during the Employment Period for Good Reason, the Employee will be
entitled to the Separation Benefits (as defined in this Section 8). Other than
as set forth herein, the Company will have no further obligations to the
Employee under this Agreement or otherwise (other than pursuant to any employee
benefit plan).
Nothing in this Section 8 will be deemed to operate or will operate as a
release, settlement or discharge of any liability of the Employee to the Company
or others for any action or omission by the Employee, including without
limitation any actions which formed, or could have formed, the basis for
termination of the Employee’s employment for Cause.
General Release
The Employee will execute a customary general release in a form satisfactory to
the Company in furtherance of this Agreement and as a condition to the receipt
of any Separation Benefits (the “Release”). Nothing in this Section 8 will be
deemed to operate or will operate as a release, settlement or discharge of any
liability of the Employee to the Company or others for any action or omission by
the Employee, including without limitation any actions which formed, or could
have formed, the basis for termination of the Employee’s employment for Cause.
Separation Benefits
For purposes of this Agreement, “Separation Benefits” will mean:
(i)     payment by the Company to the Employee of:
(A)
any accrued but unpaid Base Salary through the Date of Termination, payable in a
lump sum within thirty (30) days following the Date of Termination; and

(B)
any other unpaid amounts, if any, which the Employee has accrued and is entitled
to as of the Date of Termination in connection with any fringe benefits or under
any bonus or incentive compensation plan or program of the Company pursuant to
Section 5, payable in accordance with the terms of such arrangements.

(ii)    payment by the Company of a severance benefit in the amount equal to
one-half (1/2) of her Base Salary (“Severance Payment”), payable in a lump sum
within sixty (60) days following the Date of Termination, the exact payment date
to be determined by the Company.
Notwithstanding any other provisions herein to the contrary, the Employee’s
receipt of the Separation Benefits shall be subject to and conditioned upon
Employee’s compliance with the terms



--------------------------------------------------------------------------------



and conditions of the Non-Compete Agreement (defined below) and the Employee
having executed, within 45 days after the Date of Termination, the Release and
such Release having not been revoked within such time period.
SECTION 9
NON-COMPETE
Concurrently with the execution hereof, the Employee shall enter into a
non-compete agreement (“Non-Compete Agreement”) to be provided by the Company.
SECTION 10
MISCELLANEOUS
Notices
All notices, demands, requests or other communications required or permitted to
be given or made hereunder will be in writing and will be delivered via
overnight courier, telecopied or mailed by first class registered or certified
mail, postage prepaid, addressed as follows:
      (a)     If to the Company:
Healthcare Trust of America, Inc.
16435 N. Scottsdale Road, Suite 320
Scottsdale, AZ 85254
Fax: (480) 991-0755
Attention: CEO
With a copy to:
Cox, Castle & Nicholson LLP
    2049 Century Park East, Suite 2800
    Los Angeles, CA 90067
    Fax: (310) 277-7889
    Attention: John F. Nicholson, Esq.
(b)    If to the Employee:
Amanda Houghton
______________________
______________________
at the address on the books and records of the Company at the time of such
notice, or to such other address as may be designated by either party in a
notice to the other. Each notice, demand, request or other communication that
will be given or made in the manner described above will be deemed sufficiently
given or made for all purposes three days after it is deposited in the U.S.
mail, postage prepaid, or at such time as it is delivered to the addressee (with
the return receipt, the delivery receipt, the answer back or the affidavit of
messenger being deemed conclusive evidence of such delivery) or at such time as
delivery is refused by the addressee upon presentation.
Severability



--------------------------------------------------------------------------------



The invalidity or unenforceability of any one or more provisions of this
Agreement will not affect the validity or enforceability of the other provisions
of this Agreement, which will remain in full force and effect.
Survival
It is the express intention and agreement of the parties hereto that the
provisions of Sections 8 and 9 will survive the termination of employment of the
Employee. In addition, all obligations of the Company to make payments hereunder
will survive any termination of this Agreement on the terms and conditions set
forth herein.


Assignment
The rights and obligations of the parties to this Agreement will not be
assignable or delegable, except that (i) in the event of the Employee’s death,
the personal representative or legatees or distributees of the Employee’s
estate, as the case may be, will have the right to receive any amount owing and
unpaid to the Employee hereunder, and (ii) the rights and obligations of the
Company hereunder will be assignable and delegable in connection with any
merger, consolidation or sale of all or substantially all of the assets of the
Company and any similar event with respect to any successor corporation.
Notwithstanding anything herein to the contrary, the rights and obligations of
the Company hereunder will inure to the benefit of, and will be binding upon,
any successor to the Company or its business by merger or otherwise, whether or
not there is an express assignment, delegation or assumption of such rights and
obligations.
Dispute Resolution
In the event that any dispute or disagreement arises between the parties in
connection with any provision of this Agreement, the parties shall first submit
such disagreements to mediation. Either party may commence mediation by
providing to JAMS and the other party a written request for mediation, setting
forth the subject of the dispute and the relief requested. The parties will
cooperate with JAMS and with one another in selecting a mediator from JAMS panel
of neutrals, and in scheduling the mediation proceedings. The parties will share
equally in the costs of mediation. All offers, promises, conduct and statements,
whether oral or written, made in the course of the mediation by any of the
parties, their agents, employees, experts and attorneys, and by the mediator or
any JAMS employees, are confidential, privileged and inadmissible for any
purpose, including impeachment, in any proceeding involving the parties,
provided that evidence that is otherwise admissible or discoverable shall not be
rendered inadmissible or non-discoverable as a result of its use in the
mediation. Either party may commence a legal action with respect to the matters
submitted to mediation at any time following the initial mediation session or
forty-five (45) days after the date of filing the written request for mediation,
whichever occurs first.
Binding Effect
Subject to any provisions hereof restricting assignment, this Agreement will be
binding upon the parties hereto and will inure to the benefit of the parties and
their respective heirs, devisees, executors, administrators, legal
representatives, successors and assigns.



--------------------------------------------------------------------------------



Amendment; Waiver
This Agreement will not be amended, altered or modified except by an instrument
in writing duly executed by the parties hereto. No waiver by either of the
parties hereto of a breach of or a default under any of the provisions of this
Agreement will thereafter be construed as a waiver of any subsequent breach or
default of a similar nature. The failure of either of the parties, on one or
more occasions, to enforce any of the provisions of this Agreement or to
exercise any right or privilege hereunder will not be construed as a waiver of
any such provisions, rights or privileges hereunder, or a waiver of any
subsequent breach or default of a similar nature.




Headings
Section and subsection headings contained in this Agreement are inserted for
convenience of reference only, will not be deemed to be a part of this Agreement
for any purpose, and will not in any way define or affect the meaning,
construction or scope of any of the provisions hereof.  
Governing Law
This Agreement, the rights and obligations of the parties hereto, and any claims
or disputes relating thereto, will be governed by and construed in accordance
with the laws of the State of Arizona (but not including the choice of law rules
thereof).
Entire Agreement
This Agreement constitutes the entire agreement between the parties respecting
the employment of the Employee, there being no representations, warranties or
commitments between the parties except as set forth herein.
Counterparts
This Agreement may be executed in two or more counterparts, each of which will
be an original and all of which will be deemed to constitute one and the same
instrument.
Provisions Regarding Code Section 409A
This Agreement shall be interpreted and administered in a manner so that any
amount or benefit payable hereunder shall be paid or provided in a manner that
is either exempt from or compliant with the requirements Section 409A of the
Code and applicable Internal Revenue Service guidance and Treasury Regulations
issued thereunder (and any applicable transition relief under Section 409A of
the Code).
Notwithstanding anything in this Agreement to the contrary, to the extent that
any amount or benefit that would constitute non-exempt “deferred compensation”
for purposes of Section 409A of the Code would otherwise be payable or
distributable hereunder by reason of the Employee’s termination of employment,
such amount or benefit will not be payable or distributable to the Employee by
reason of such circumstance unless (i) the circumstances giving rise to such
termination of employment meet any description or definition of “separation from
service” in Section 409A of



--------------------------------------------------------------------------------



the Code and applicable regulations (without giving effect to any elective
provisions that may be available under such definitions), or (ii) the payment or
distribution of such amount or benefit would be exempt from the application of
Section 409A of the Code by reason of the short-term deferral exemption or
otherwise. If this provision prevents the payment or distribution of any amount
or benefit, such payment or distribution shall be made on the date, if any, on
which an event occurs that constitutes a Section 409A-compliant “separation from
service,” or such later date as may be required by the following paragraph.
If any amount or benefit that would constitute non-exempt “deferred
compensation” for purposes of Section 409A of the Code would otherwise be
payable or distributable under this Agreement by reason of the Employee’s
separation from service during a period in which the Employee is a “specified
employee” (as defined in Section 409A of the Code and applicable regulations),
then payment or commencement of such non-exempt amounts or benefits shall be
delayed until the earlier of (i) thirty (30) days following Employee’s death, or
(ii) the first day of the seventh month following the Employee’s separation from
service.
Whenever in this Agreement the provision of payment or benefit is conditioned on
the Employee’s execution and non-revocation of a general release of claims, such
release, must be executed, and all revocation periods shall have expired, within
60 days after the Date of Termination, but the Company may elect to commence
payment at any time during such 60-day period.
If the Employee (or the Employee’s spouse or eligible dependents) is entitled to
be paid or reimbursed for any taxable expenses under this Agreement, including,
but not limited to, those expenses provided in Sections 5 and 6, and such
payments or reimbursements are includible in the Employee’s federal gross
taxable income, the amount of such expenses reimbursable in any one calendar
year shall not affect the amount reimbursable in any other calendar year, and
the reimbursement of an eligible expense must be made no later than December 31
of the year after the year in which the expense was incurred. No right of the
Employee to reimbursement of expenses under this Agreement, including, but not
limited to, those provided in Sections 5 and 6, shall be subject to liquidation
or exchange for another benefit.
Definitions
“Affiliate” means any entity from time to time designated by the Board and any
other entity directly or indirectly controlling or controlled by or under common
control with the Company. For purposes of this definition: “control” means the
power to direct the management and policies of such entity, whether through the
ownership of voting securities, by contract or otherwise; and the terms
“controlling” and “controlled” have meanings correlative to the foregoing.  
“Board” means the board of directors of the Company.
“Cause” means: (i) the Employee’s conviction of or entering into a plea of
guilty or no contest to a felony or a crime involving moral turpitude or the
intentional commission of any other act or omission involving dishonesty or
fraud that is materially injurious to the Company or any of its Affiliates;
(ii) the Employee’s substantial and repeated failure to perform duties of the
office(s) held by the Employee, as reasonably directed by the CEO, CFO and/or
EVP – Acquisitions, if such failure is not cured within thirty (30) days after
the Employee receives written notice thereof; (iii) gross negligence or willful
misconduct in the performance of the Employee’s duties which materially



--------------------------------------------------------------------------------



injures the Company or its reputation; or (iv) the Employee’s willful breach of
the material covenants of this Agreement.
“Code” means the Internal Revenue Code of 1986, as amended.
“Date of Termination” means: (i) if the Employee’s employment is terminated by
the Employee’s death, the date of the Employee’s death; (ii) if the Employee’s
employment is terminated because of the Employee’s Disability, thirty (30) days
after Notice of Termination, provided that the Employee will not have returned
to the performance of the Employee’s duties on a full-time basis during such
thirty (30) day period; (iii) if the Employee’s employment is terminated by the
Company for Cause, the date specified in the Notice of Termination; (iv) if the
Employee’s employment is terminated during the Employment Period, either by the
Company or the Employee, for any other reason, the date specified in the Notice
of Termination; or (v) if the Employee’s employment is terminated by reason of
expiration of the Employment Period by its terms, the date on which the
Employment Period expires by its terms.
“Good Reason” means, in the absence of a written consent of the Employee:
(i) except for Employee nonperformance, a material diminution in the Employee’s
authority, duties or responsibilities, as contemplated by Section 3 of this
Agreement (provided that this provision will not apply if Employee’s Base Salary
is kept in place) or (ii) except in connection with a material decrease in the
business of the Company, a diminution in the Employee’s Base Salary in excess of
fifteen percent (15%). Notwithstanding the foregoing, (A) the Employee must
notify the Company in writing of any event or condition described in subsection
(i) or (ii) hereof within ninety (90) days of the initial existence of such
event or condition, (B) the Company will have at least thirty (30) days after
receipt of such notice from the Employee to cure such initial event or
condition, and (C) the Employee must separate from service with the Company
within ninety (90) days after the end of the cure period described in (B) hereof
in the event the Company does not cure such initial event or condition.
 
[Signatures on Following Page]



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned have duly executed this Agreement, or have
caused this Agreement to be duly executed on their behalf, as of the day and
year first hereinabove written.


COMPANY:
HEALTHCARE TRUST OF AMERICA, INC.,
A Maryland corporation


By: _____________________________
Name: ______________________
Its: _________________________




EMPLOYEE:




________________________________
Amanda Houghton







